internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp 1-plr-118388-99 date date re parent distributing controlled target business a business d business f individual e individual g regulatory agency regulatory changes business_assets aa bb cc dd ee ff rr ss tt plr-118388-99 uu date date date date date date corporation d corporation h dear this letter responds to your request dated date the supplemental ruling_request for a letter_ruling supplementing our letter_ruling dated date plr-121117-98 the prior letter_ruling the prior letter_ruling concerned a proposed split-off transaction referred to as the split-off transaction in the prior letter_ruling hereinafter the proposed split-off the proposed split-off has not as yet been consummated this supplemental ruling addresses the effect of a proposed merger of target with and into parent the proposed merger on the prior letter_ruling additional information and revisions were submitted in letters dated date date date date date and date the facts submitted are summarized below capitalized terms retain the meaning assigned to them in the prior letter_ruling parent has represented that on date after the prior letter_ruling was issued regulatory agency announced certain significant regulatory changes affecting business a in response to such regulatory changes individual g the senior member of management of target which is also engaged in business a contacted individual e the senior member of parent's management requesting a meeting on date individuals e and g met and discussed various possible business combinations such meeting and subsequent discussions progressed to agreement on the proposed merger on date such agreement was subsequently amended and restated the merger agreement the taxpayer has represented that parent and target which is also a publicly traded company agreed to the proposed merger for business reasons unrelated to the proposed split-off the proposed merger was approved by shareholders of both companies on date parent and target are waiting for approval of the proposed merger by regulatory agency which may require the combined entity to dispose_of certain business_assets prior to date the senior management of parent did not plan for or otherwise pursue a merger with or other acquisition of target under the merger agreement parent has the right but not the obligation to complete the proposed split-off prior to or after the proposed merger subject_to certain plr-118388-99 conditions parent has represented that the merger agreement only allows target to object to the proposed split-off if the following conditions are not satisfied a parent furnishes to target with a reasonable opportunity to review a written_statement of facts the statement of facts in support of the tax-free treatment of the proposed split-off b target does not reasonably object in writing within five business days after the receipt of the statement of facts on the basis that the statement of facts is not accurate or is not complete in all material respects c parent’s outside tax counsel delivers to target and parent its written opinion in a form reasonably acceptable to target based upon the statement of facts that the proposed split-off should be tax- free and d the pricing with respect to the proposed split-off is at a premium to controlled stockholders at the time the offer commences of no more than uu percent parent has provided facts showing that the proposed split-off is independent of the proposed merger parent intends to complete the proposed split-off without regard to whether the proposed merger is ever consummated furthermore parent intends to complete the proposed merger prior to completing the proposed split-off subject_to market conditions parent intends to complete the proposed split-off as soon as practicable after receipt of the rulings contained herein and after completing the proposed merger parent has represented that the business purposes for the proposed split-off set forth in the ruling_request supplements and submissions for the prior letter_ruling remain unchanged by the proposed merger parent has further represented that target’s business operations and assets do not impact parent’s business purposes for splitting off controlled prior to the proposed split-off parent will contribute some or all of target’s assets to distributing pursuant to the merger agreement parent will be the surviving corporation and each holder of target voting common_stock will receive rr shares of parent class b common_stock non-voting in exchange for each share of target common_stock each issued and outstanding share of target preferred_stock will be automatically converted into the right to receive rr shares of newly created voting parent series c preferred_stock each share of which will be convertible at the holder’s option into ss shares of parent class b common_stock it is expected that holders of target common_stock and target preferred_stock immediately prior to the closing of the proposed merger will own assuming such holders of target preferred_stock had elected to convert their parent series c preferred_stock into parent class b common_stock approximately tt percent of the aggregate outstanding parent class a and class b common_stock after the proposed merger without regard to the proposed split-off there will however be no material_change in the voting power held by parent shareholders immediately prior to the proposed merger because the holders of target common_stock will only receive non-voting parent stock the taxpayer expects that the proposed merger will be a reverse_acquisition under sec_1_1502-75 plr-118388-99 on date corporation d transferred all of its parent stock to corporation h a wholly-owned subsidiary of corporation d as of date there were approximately aa shares of parent class a stock outstanding and approximately bb shares of parent class b stock outstanding as of date approximately cc shares of parent class a stock representing dd percent of the outstanding parent class a stock and ee shares of parent class b stock representing ff percent of the outstanding parent class b stock were owned by corporation h the following additional representations which amend representations made in connection with the prior letter_ruling have been made in connection with the proposed merger and the proposed split-off a b c d e except with respect to the operations of target acquired in the proposed merger the five years of financial information submitted on behalf of distributing and controlled is representative of each respective corporations’ present operation and with regard to each such corporation there have been no substantial operational changes since the date of the last financial statements submitted business d a division of distributing will be relied upon to meet the requirements of sec_355 for distributing the gross assets of business d will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of distributing other than controlled and including the assets of target that will be transferred to distributing prior to the proposed split-off controlled will rely upon its business f to meet the requirements of sec_355 the gross assets of business f held directly by controlled have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of controlled there is no plan or intention to liquidate parent distributing or controlled to merge them with any other corporation or to sell or otherwise dispose_of their assets after the proposed split-off except a in the ordinary course of business b the proposed merger c any dispositions of business_assets by parent or target necessary in order to comply with regulatory agency rules or orders and d certain dispositions of assets by parent and controlled pursuant to proposed business ventures any person acquiring an interest in parent pursuant to the proposed merger an acquiring person will not acquire pursuant to the proposed merger percent or more of any class of stock of parent or controlled and actively participate in the management or operation of parent or controlled a plr-118388-99 controlling shareholder parent neither anticipates that nor has any knowledge about a plan or intention by which an acquiring person who actively participates in the management or operation of parent or controlled will acquire at any point after the proposed merger and before the end of the two-year period beginning on the date of the proposed split-off or later pursuant to an agreement understanding or arrangement existing at the time of the proposed split-off or within six months thereafter the two year period sufficient stock to become a controlling shareholder at present individual e and family members are on the board_of directors of parent and indirectly hold a controlling shareholder interest in connection with the prior letter_ruling the taxpayer made the following representation immediately after the proposed split-off distributing and controlled will each continue independently and with its separate employees the active_conduct of their respective businesses except for the shared employees discussed above the taxpayer now represents that there will be no shared employees also in connection with the prior letter_ruling the taxpayer represented that t he first and second distributions are not within the meaning of sec_355 part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either parent or controlled or stock possessing percent or more of the total value of all classes of stock of either parent or controlled in light of the proposed merger the taxpayer has substituted for the foregoing representation the information set forth above which provided that the proposed split-off occurs after the proposed merger rebuts the presumption that the proposed split-off and the proposed merger are part of a plan or series of related transactions under sec_355 based upon the foregoing and provided that the proposed split-off occurs after the proposed merger we reaffirm the rulings set forth in the prior letter_ruling and rule that the proposed split-off and the proposed merger will not be treated as pursuant to a plan or series of related transactions under sec_355 we express no opinion about the tax treatment of the proposed transactions under any other provisions of the code and regulations promulgated thereunder or the tax treatment of any conditions existing at the time of or effects from the proposed transactions that are not specifically covered by the above rulings furthermore we express no opinion about the tax treatment of the proposed merger nor the contribution of target assets to distributing temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted plr-118388-99 therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 date however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling letter has no effect on any earlier documents except as described above and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this supplemental letter_ruling is consummated we have sent a copy of this letter to the representative designated in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by mark s jennings acting chief branch
